DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 & 9 are amended. Claims 2 & 19 are cancelled. Claims 1, 3-18 & 20 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 3-18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishi (US 2017/0077486 A1) in view of Niu (CN107403905A, as cited in the IDS on 10/02/2019).
Regarding claims 1, 3-8 & 10, Ishi teaches a lithium-ion battery comprising a positive electrode plate, a negative electrode plate, a separator and an electrolyte ([0033]), the positive electrode plate comprising a positive current collector and a positive film, the positive film being provided on at least one surface of the positive current collector and comprising a positive active material ([0035]), the negative electrode plate comprising a negative current collector and a negative film, the negative film being provided on at least one surface of the negative current collector and comprising a negative active material ([0047]); wherein the positive active material comprises a layered lithium-containing compound such as LiNi0.33Co0.33Mn0.33O2 ([0037]), the negative active material comprises graphite ([0048]), wherein a OI value of the negative film (OIa) can be from 6.25 to 10 ([0049]), a pressing density of the negative film PDa is typically 1.0 g/cc or more and 1.5 g/cc or less such as 1.4 g/cc in an exemplary embodiment ([0059] & [0090]), a pressing density of the positive film PDc is typically 1.5 g/cc or more and 4.0 g/cc or less such as 3.0 g/cc in an exemplary embodiment ([0046] & [0084]).					However, Ishi is silent as to a OI value of the positive electrode OIc and is thus silent as the claimed relationships in each of claims 1-4. 								Niu teaches a lithium-ion battery comprising a positive electrode plate including a positive film on a positive current collector, wherein the positive film comprises a positive active KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”. See MPEP 2144.05 II (B). While Niu’s exemplary embodiments comprise a lowermost value for the OIc of 72 that differs by about 3% from the largest value in the claimed range, one of ordinary skill in the art would have found it obvious to further lower the OIc value from the viewpoint of reducing the internal resistance of the positive electrode.     
Regarding claim 9, Ishi as modified by Niu teaches the lithium-ion battery of claim 8 but is silent as to OIc being 26-52. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to optimize the OIc value in order to reduce the internal resistance as taught by Niu. “[A]fter KSR,
Regarding claims 11-16, Ishi teaches the areal density of the positive film (Pc) typically being from 0.007 g/cm2 to 0.05 g/cm2 ([0046]) and the areal density of the negative film (Pa) typically being from 0.007 g/cm2 to 0.015 g/cm2 ([0050]) which overlap with the presently claimed ranges of claims 15-16. Ishi’s ranges for OIc, OIa, Pa and Pc overlap with presently claimed ranges of 8 & 15-16 and comprise values which can satisfy the relationships of claims 11-14. Furthermore, Ishi recognizes OIa, Pa and Pc as result effective variables which respectively affect expansion/contraction of the negative film which determines an amount or distribution of the electrolyte in the negative film, the porosity of the positive film which determines the amount of electrolyte that can be contained in the positive film, the porosity of the negative film which determines the amount of electrolyte that can be contained in the negative film as taught by Ishi ([0038], [0046] & [0049]). As noted above, the OIc value of the positive film is a result effective variable which affects the internal stress of the positive film in view of Niu. “[A]fter KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”. See MPEP 2144.05 II (B).
Regarding claims 17-18, Ishi teaches an average particle size D50 of the positive active material being from 1 µm to 15 µm ([0038]-[0039]) and an average particle size D50 of the positive active material being from 5 µm to 20 µm ([0050]) which overlap with the presently claimed ranges of claims 17-18.
Regarding claim 20, Ishi teaches wherein at least a part of the positive active material is a single particle which can agglomerate with other single particles to form a secondary particles ([0044]).

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-18 & 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendments to claims 1, 3, 8-10 & 15-18 has prompted a new ground of rejection in view of Ishi and Niu as presented above. As instantly claimed, the subject matter of claims 1, 3-18 & 20 is found to be obvious over the combined teachings of Ishi and Niu.					Thus, in view of the foregoing, claims 1, 3-18 & 20 stand rejected.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727